DETAILED ACTION
The receipt is acknowledged of applicant’s amendment and terminal disclaimer filed 07/19/2021.

Claims 1, 4 and 7 are pending and examined on the merit.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application U.S. Serial Number 16/833,209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldan et al. (US 2010/0285151), in view of Alimi et al. (US 2007/0196434) and Brennan et al. (US 4,146,578), all references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, comprising the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Goldan teaches treating conditions characterized by infection and/or inflammation of nose and/or throat, especially antibiotic resistant organisms. The methods of the invention involve administering hypochlorous acid (HOCl) to the patient (abstract; ¶¶ 0004, 0018-0020, 0061, 0067). HOCl is administered in an aqueous solution consisting essentially of HOCl as active agent (¶¶ 0021, 0026). The composition is delivered as aerosol mist or steam or from a nebulizer (¶¶ 0032, 0074, 0076, 0089).  The reference teaches treatment of infections caused by a variety of pathogens, such as, a bacterial agent, a viral agent, and/or a fungal agent (¶ 0062; table 2). Dilution of HOCl with saline is taught (¶¶ 0021, 0027-0030, 0059, 0080-0085; claim 24). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Goldan teaches HOCI solution delivered as aerosol mist or steam or from 
	 Alimi teaches treating sinusitis by administering an aqueous solution comprising hypochlorous acid (HOCI) (example 12; claims 43, 44 and 46; ¶¶ 0076, 0077, 0082-0086, 0088). The solution is administered to the upper respiratory airway in the form of mist by aerosolization, atomization, or nebulization to form droplets having diameter in the range of 0.1-100 micron, and preferably 1-10 microns (¶¶ 0009, 0010, 0041, 0136). The solution is delivered from chamber of nebulizer or aerosol. Nebulizer operated to eject droplets of the solution into a passing air stream (inspiration gas stream) which is generated by a recipient’s inhalation through the nebulizer (¶¶ 0042, 0044). Sinusitis is associated with, or caused by, microbial infection that can be treated with the aqueous solution comprising HOCI. Microbial infection includes viral, fungal, and bacterial infections (¶¶ 0038, 0129, 0194). Dilution of HOCI with saline is taught (¶¶ 0012, 0035).
Brennan teaches suitable temperature to vaporize HOCI is between 100-200°C. If the temperature of vaporizing is too low HOCI will remain in unstable droplet phase with undesired yield (col.3, lines 41-53).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention present invention to treat upper respiratory tract infection by delivering HOCI to the upper respiratory tract by atomization as taught by Goldan combined with Alimi, and heat HOCl in the device to a temperature between 100-200 oC as taught by Brennan. One would have been motivated to do so because Brennan teaches at such a temperature HOCl remains stable. One would reasonably expect successfully treating upper respiratory tract infection by delivering heated stable HOCI to the upper respiratory tract by nebulizer.
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Goldan and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. 

Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, both Goldan and Alimi teach treating fungal infection.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4, and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. (US 2015/0196590, of record), Alimi et al. (US 2007/70196434), and Brennan et al. (US 4,146,578), all references are of record. 

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, comprising the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and

wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sampson teaches treating microbial infection by administering composition comprising hypochlorous acid (HOCl) through the nasal route or by inhalation using nebulizer or aerosol mist, to the nose, sinuses or throat (abstract; ¶¶ 0002, 0007, 0009-0011, 0016-0018, 0024, 0029, 0030, 0074). The composition is aqueous solution (¶¶ 0020, 0035). The composition is effective for treating viral infection, fungal infection and bacterial infection (¶¶ 0031, 0057, 0065, 0080). Dilution of HOCl with saline is taught (¶¶ 0020, 0027, 0095-0105, 0110). No other active ingredients taught by the reference. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Sampson teaches aerosol or nebulizer delivery of the HOCl that suggests placing composition in a container of nebulizer, and teaches mist delivery that suggests particles, the reference however does not explicitly teach particles as claimed by claim 1. The reference does not teach heating the HOCl solution as claimed by claim 1. 
The teachings if Alimi and Brennan are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Further one having ordinary skill in the art would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Sampson and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. 
Regarding using saline as claimed by claim 1, it is taught by Sampson and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, Sampson Alimi teaches treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article by Rasmussen et al. (“Stabilized Hypochlorous Acid Disinfection for Highly Vulnerable Population”, IDS filed 07/30/2019), optionally combined with the article by Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities”, currently provided), and combined with Alimi et al. (US 2007/0196434, of record) and Brennan et al. (US 4,146,578, of record).

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, comprising the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution consists a solution consisting of oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rasmussen teaches stable hypochlorous acid (HOCL) inactivates viruses and is capable of degrading infectivity of highly resistant prions while being safe to human tissues, including lung, and environmentally benign (abstract; second page of the provided reference, left column, first and second full paragraphs). HOCL eradicates pathogen including human viruses and fungi (third page, right column, last 2 paragraphs). Table 1 at page 4 shows more than 99.999% of viruses and fungi are eradicated.  HOCL is safe, and FDA had approved preparations used topically for eye and tooth infections, and nasal decontamination. Even if aerosolized HOCL is inhaled as dense fog during decontamination, it causes no adverse effect. Therefore, the reference suggests therapeutic use of HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant (page 5, paragraph bridging left and right columns, second full paragraph on right column of page 5).  The reference concludes in page 6 that: “Innate resistance to infection in humans depends on the production of HOCl as the front line of defense against microbial invasion. Our recognition that nature has provided for primacy of this compound in immune defense systems across the entire vertebrate sub-Phylum speaks well to its sustained power, speed, spectrum of action and reliability over eons of evolutionary change. It also accounts for the biocompatibility of HOCl, which must be swiftly neutralized in vivo to avoid the chemistry behind those attributes being turned against normal physiological components of cells and tissues.” The reference teaches “Brio HOCL™ is an isotonic solution of a physiologically appropriate salt concentration The slow change from HOCL to Cl' over prolonged storage does not seriously affect the overall Cl" ion concentration, so that the performance characteristics are maintained while preserving the isotonic match with tissues and body fluids. Raman spectroscopic analysis (fig. 2) allows for both the demonstration of homogeneity and also the absence of detectable chlorine species other than HOCL in solutions prepared by this process” (Page 3, section (V)). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Rasmussen suggests therapeutic use of solution of HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant, and teaches solution of HOCl, the reference however, does not explicitly teach aqueous solution of HOCL, and does not explicitly teach the steps of using nebulizer, atomizer or spray for delivering the solution as claimed by claim 1. The reference does not teach heating HOCl solution as claimed by claim 1.
Rutala teaches HOCl has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation. In a solution, it kills >99.9% of microbes in one minute (see the entire document, and in particular pages 600, 605).   


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to eradicate microbial infection using HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant as taught by Rasmussen, and use solution of HOCl as taught by Rutala and further use aqueous solution of HOCL as taught by Alimi. One would have been motivated to do so because Rutala teaches solution of HOCl kills >99.9% of microbes including fungi in one minute due to its rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and because Alimi teaches aqueous solution is stable for about a year and has the ability to kill many micro-organisms in the respiratory tract, and can be delivered by aerosols and nebulizers. One would reasonably expect eradicating respiratory microbial infection by administering HOCL aqueous solution to the respiratory tract by aerosol or nebulizer in a patient in need of such treatment, while the aqueous solution being stable on storage. 
Further one having ordinary skill in the art would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, 
Regarding using saline as claimed by claim 1, it is taught by Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, all the cited references teach treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that amended claim 1 and its dependents require that the recited aqueous antiseptic solution only include hypochlorous acid diluted with saline added to the aqueous solution. Alimi, Brennan, Goldan, Rutala, Rasmussen, Sampson and Cunningham, whether considered alone or in combination, fail to teach or suggest such claim limitations and cannot render obvious claim 1 or its dependents. Alimi teaches an oxidative reduction potential (ORP) water solution that may contain free Chlorine, which may include hypochlorous acid. (Alimi, Paragraphs 76 to 78). The ORP water solution is “superoxidized water” for treatment of the sinuses. (Alimi, Paragraphs 28 and 29). Alimi clearly fails to teach or suggest use of an aqueous antiseptic solution that only 

In response to this argument, it is noted that Alimi and Cunningham that teach the presence of hypochlorite ions or free chlorine in the solution are no longer relied upon for rejecting the claims. Alimi is currently recited for solely teaching the particle sizes of the sprayed composition. Goldan, Sampson and Rasmussen teach HOCl as the only active agent in the solution. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith."). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611